PER CURIAM.
The Guardian ad Litem Program seeks a writ of certiorari directed to the trial court’s order releasing the transcript of certain proceedings conducted pursuant to chapter 39, Florida Statutes (2007), to Times Publishing Company. We have conducted a thorough review of both the applicable sections of chapter 39 and the facts of this case. While we may not have reached the same result as the circuit court did, we cannot say that the circuit court departed from the essential requirements of the law in reaching its decision. Accordingly, we deny the petition.
Petition denied.
ALTENBERND, STRINGER, and DAVIS, JJ„ Concur.